DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 5-9, filed 1/11/2022, with respect to the rejection(s) of claim(s) 1-5 and 7-13 under USC 112, 102, and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Motz (US 2003/0102909 A1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dobrev, et al (2002) in view of In-Duk Hwang et al (2008) (both cited previously), further in view of Motz (US 2003/0102909 A1).
Regarding claim 1, Dobrev discloses a circuit (patient amplifier circuit) applied to a biopotential acquisition system (Page 122, Col. 2, Ln. 28-31, Fig. 2), comprising: an active current source (current generator), for providing a current to two input terminals of the circuit, wherein the two input terminals of the circuit (Inp and Inn) are coupled to two input electrodes of the biopotential acquisition system (Page 122, Col. 2, Ln. 28-31 Fig. 2); and an amplifier (differential amplifier), for receiving input signals from the two input terminals to generate an output signal (output of differential amplifier). But does not disclose two output signals, wherein the two output signals form a differential output signal; and an electrode mismatch compensation circuit, coupled to the amplifier, for adjusting the two output signals to generate two adjusted output signals according to a power line frequency component of the two output signals.
In-Duk Hwang teaches a circuit for a biopotential acquisition system (Fig. 1, Page 2622, Col. 1, Ln. 23-35 D2 and SUM1).
It would have been obvious to have combined the invention of Dobrev with the electrode mismatch compensation circuit as taught by In-Duk Hwang to achieve attenuation of powerline interference.
Motz teaches a circuit with two inputs that uses two inputs through a differential amplifier (eg Para. 45) negative feedback loop with an amplifier and a low pass filter to adjust output signals (eg. Fig. 1, Para. 41-42).
It would have been obvious to have combined the invention of Dobrev and Motz with the feedback amplifier and low pass filter as taught by Motz to reduce the offset component so that subsequent filters can be kept to low complexity and delay times and noise can be reduced significantly (eg. Motz, Para. 41-42).
Regarding claims 2-3, the combined invention of Dobrev, In-Duk Hwang, and Motz discloses voltage driven current sources being controlled by common mode voltage of a differential pair output (Page 122, Col. 2, Ln. 28-31, Col. 2, Ln. 6-18, Fig. 2 and 4) and (eg. Motz, Fig. 1, Para. 41-42).
Regarding claim 4, the combined invention of Dobrev, In-Duk Hwang, and Motz discloses the feedback circuit is a transconductance amplifier (Page. 123, Col. 2, Ln. 6-18, Fig. 4).
Regarding claim 7, the combined invention of Dobrev, In-Duk Hwang, and Motz discloses an electrode mismatch detection circuit, for detecting the power line frequency component of the adjusted output signals to generate a compensation signal to the electrode mismatch compensation circuit to adjust the output signal (eg. In-Duk Hwang, Page. 2622, Col. 1, Ln. 23-35, Col. 2, Ln. 25-42, SUM2, LPF1-2, PLL, fig 2 and 4).
Regarding claim 8, the combined invention of Dobrev, In-Duk Hwang, and Motz discloses the electrode detection compensation circuit comprises: a mixer, for mixing the adjusted output signals with an oscillation signal to generate a mixed signal, wherein a frequency the oscillation signal is equal to a power line frequency; and a low-pass filter, coupled to the mixer, for receiving the mixed signal to generate the compensation signal (eg. In-Duk Hwang, Page. 2622, Col. 1, Ln. 23-35, Col. 2, Ln. 25-42, SUM2, LPF1-2, PLL, fig 2 and 4).
Regarding claim 9, the combined invention of Dobrev, In-Duk Hwang, and Motz discloses a two-electrode biopotential acquisition system (eg. Dobrev abstract, Page 122, Col. 2, Ln. 4-8).
Regarding claim 10, the combined invention of Dobrev, In-Duk Hwang, and Motz discloses a circuit (two electrode biopotential amplifier) applied to a biopotential acquisition system (eg. In-Duk Hwang Page. 2622, Col. 1, Ln. 21-34), comprising: an amplifier (Ad), for receiving input signals (V1, V2, Vc1, and Vc2) from two input electrodes of the biopotential acquisition system to generate two output signals (Vd and Vout) and (eg. Motz, Fig. 1, Para. 41-42) wherein the two output signals form a differential output signal (eg. Motz, Para. 45); an electrode mismatch compensation circuit (SUM1), coupled to the amplifier, for adjusting the output signal to generate two adjusted output signals according to a power line frequency component of the output signal (eg. In-Duk Hwang, Fig. 1, Page. 2622, Col. 1, Ln. 23-35).
Regarding claims 11 and 12, the combined invention of Dobrev, In-Duk Hwang, and Motz discloses an electrode mismatch detection circuit for generation of the compensation signal, which is mixing the two output signals with an oscillation signal generated by a PLL according to a power line frequency and connected low pass filters (eg. SUM2, LPF1, PLF2, and PLL circuit in fig. 1 and 4, Page. 2622, Col. 1, Ln. 23-35, Page 2622, col. 2, Line 25-42).
Regarding claim 13, the combined invention of Dobrev, In-Duk Hwang, and Motz discloses a two-electrode biopotential amplifier (eg. Page. 2620, Col. 2, Ln. 21-34).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dobrev, et al (2002) in view of In-Duk Hwang et al (2008), further in view of Motz (US 2003/0102909 A1), further in view of Texas Instruments (2017).
Regarding claim 5, the combined invention of Dobrev, In-Duk Hwang, and Motz teaches the invention of claim 1, but does not disclose the transconductance amplifier comprises another active current source to reduce current source noise
Texas instruments teaches a current source amplifier (eg. Fig. 7.2).
It would have been obvious to have combined the invention of the combined invention of Dobrev, In-Duk Hwang, and Motz with an additional current source amplifier as amplifiers with additional current source is a routine modification and such amplifiers are readily available.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                         
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792